                                                                                   U.S. DISTRICT COURT
                                                                               NORTHERN DISTRICT OF TEXAS
                                                                                            FILED
                      IN THE UNITED STATES DISTRICT CO RT
                           NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION
                                                                                          OCT 2 4     2lM

                                                                                 CLilRK, U.S, DISTRICT COURT
WILLIAM PAUL BURCH,                               §                                B~
                                                                                             bc1mly
                                                  §
              Plaintiff,                          §
                                                  §
vs.                                               §       NO. 4: 19-CV-629-A
                                                  §
FREEDOM MORTGAGE CORP.,                           §
                                                  §
              Defendant.                          §


                           MEMORANDUM OPINION AND ORDER

      Now pending are the motion of defendant, Freedom Mortgage

Corporation, to dismiss and the motion of plaintiff, William Paul

Burch, for partial summary judgment. The court, having considered

the motions, the responses,                the reply in support of plaintiff's

motion,    the record, and applicable authorities,                         finds that

defendant's motion should be granted and that plaintiff's motion

should be denied.

                                                 I.

                                    Plaintiff's Claims

      The operative pleading is plaintiff's amended complaint

filed August 27, 2019. Doc.' 12. In it, plaintiff alleges:

      The subject of the action is property located at 1006 Nancy                                              I
                                                                                                               ~
Lane, Lancaster, Texas. Doc. 12,                      ~   7. The property was purchased                        I
                                                                                                               '
with a loan made by defendant.                  Id. ~ 8. In December 2008,
                                                                                                               I
                                                                                                               I
      'The "Doc._" reference is to the number of the item on the docket in this action.
                                                                                                               'I
                                                                                                               f
                                                                                                               I
                                                                                                               I
                                                                                                               i
                                                                                                               I
                                                                                                               1
                                                                                                               l
plaintiff filed for relief under Chapter 11 of the Bankruptcy

Code under Case No. 08-45761-RFN-11. Id. , 10. On December 9,

2009, the bankruptcy court approved a plan of reorganization. Id.

, 11; Doc. 13, Ex. C. Defendant failed to abide by the plan,

immediately defying the order confirming the plan by issuing in

January 2010 a notice of intent to foreclose. Doc. 12, , 12. By

letters dated January 31, 2011, plaintiff gave notice of

defendant's violation of the confirmation order, threatening that

he would be proceeding within 30 days to remove any encumbrances

to the property. Id.; Doc. 13 , Ex. J. On January 14, 2011,

defendant foreclosed on the property. Doc. 12, , 15.

     Plaintiff asserts causes of action under Tex. Prop. Code §

53.160, for violation of Texas Penal Code§ 32.49, for violation

of Texas Penal Code§ 32.45, for violation of Tex. Civ. Prac. &

Rem. Code§ 12.003, for breach of contract, and to quiet title.

                               II.

                     Grounds of the Motions

     Defendant urges that plaintiff's claims are barred by

limitations. In addition, plaintiff lacks standing to assert

claims under the Texas Penal Code; Chapter 53 of the Texas

Property Code pertains only to mechanic's and materialman's

liens; and, defendant does not owe plaintiff any fiduciary

duties.


                                2
     Although difficult to follow,       the gist of plaintiff's motion

appears to be that his claims are not barred by limitations.

                                  III.

            Applicable Standards of Pleading and Review

A.   Rules of Pleading

     Rule 8 (a) ( 2) of the Federal Rules of Civil Procedure

provides, in a general way, the applicable standard of pleading.

It requires that a complaint contain "a short and plain statement

of the claim showing that the pleader is entitled to relief,"

Fed. R. Civ. P. 8(a) (2),    "in order to give the defendant fair

notice of what the claim is and the grounds upon which it rests,"

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)       (internal

quotation marks and ellipsis omitted) . Although a complaint need

not contain detailed factual allegations, the "showing"

contemplated by Rule 8 requires the plaintiff to do more than

simply allege legal conclusions or recite the elements of a cause

of action. Twombly, 550 U.S. at 555 & n.3. Thus, while a court

must accept all of the factual allegations in the complaint as

true, it need not credit bare legal conclusions that are

unsupported by any factual underpinnings. See Ashcroft v. Iqbal,

556 U.S. 662,   679 (2009)   ("While legal conclusions can provide

the framework of a complaint, they must be supported by factual

allegations.") .


                                   3
     Moreover, to survive a motion to dismiss for failure to

state a claim, the facts pleaded must allow the court to infer

that the plaintiff's right to relief is plausible. Iqbal, 556

U.S. at 678. To allege a plausible right to relief, the facts

pleaded must suggest liability; allegations that are merely

consistent with unlawful conduct are insufficient. Id.     In other

words, where the facts pleaded do no more than permit the court

to infer the possibility of misconduct, the complaint has not

shown that the pleader is entitled to relief. Id. at 679.

"Determining whether a complaint states a plausible claim for

relief .         [is] a context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense."    Id.

     As the Fifth Circuit has explained: "Where the complaint is

devoid of facts that would put the defendant on notice as to what

conduct supports the claims, the complaint fails to satisfy the

requirement of notice pleading." Anderson v. U.S. Dep't of

Housing & Urban Dev., 554 F.3d 525, 528 (5th Cir. 2008). In sum,

"a complaint must do more than name laws that may have been

violated by the defendant; it must also allege facts regarding

what conduct violated those laws. In other words, a complaint

must put the defendant on notice as to what conduct is being

called for defense in a court of law." Id. at 528-29.


                                   4
        In considering a motion to dismiss for failure to state a

claim, the court may consider documents attached to the motion if

they are referred to in the plaintiff's complaint and are central

to the plaintiff's claims. Scanlan v. Tex. A&M Univ., 343 F.3d

533, 536    (5th Cir. 2003). The court may also refer to matters of

public record. Papasan v. Allain, 478 U.S. 265, 268 n.1 (1986);

Davis v. Bayless, 70 F.3d 367, 372 n.3    (5th Cir. 1995); Cinel v.

Connick, 15 F.3d 1338, 1343 n.6    (5th Cir. 1994). This includes

taking notice of pending judicial proceedings. Patterson v. Mobil

Oil Corp., 335 F. 3d 476, 481 n.1 (5th Cir. 2003). And, it

includes taking notice of governmental websites. Kitty Hawk

Aircargo, Inc. v. Chao, 418 F.3d 453, 457    (5th Cir. 2005);

Coleman v. Dretke, 409 F.3d 665, 667    (5th Cir. 2005).

B.      Summary Judgment

        Rule 56(a) of the Federal Rules of Civil Procedure provides

that the court shall grant summary judgment on a claim or defense

if there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.     Fed, R. Civ.

P, 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S, 242, 247

(1986).     The movant bears the initial burden of pointing out to

the court that there is no genuine dispute as to any material

fact.     Celotex Corp. v. Catrett, 477 U.S. 317, 323, 325 (1986).

The movant can discharge this burden by pointing out the absence


                                   5
of evidence supporting one or more essential elements of the

nonmoving party's claim, "since a complete failure of proof

concerning an essential element of the nonmoving party's case

necessarily renders all other facts immaterial."         Id. at 323.

Once the movant has carried its burden under Rule 56(a), the

nonmoving party must identify evidence in the record that creates

a genuine dispute as to each of the challenged elements of its

case.     Id. at 324; see also Fed. R. Civ. P. 56 (c)    ("A party

asserting that a fact             is genuinely disputed must support

the assertion by             citing to particular parts of materials in

the record          ." ) .   If the evidence identified could not lead

a rational trier of fact to find in favor of the nonmoving party

as to each essential element of the nonmoving party's case, there

is no genuine dispute for trial and summary judgment is

appropriate.     Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 u.s.    574, 587, 597    (1986).   In Mississippi Prot. & Advocacy

Sys., Inc. v. Cotten, the Fifth Circuit explained:

        Where the record, including affidavits,
        interrogatories, admissions, and depositions could not,
        as a whole, lead a rational trier of fact to find for
        the nonmoving party, there is no issue for trial.

929 F.2d 1054, 1058      (5th Cir. 1991).

        The standard for granting a motion for summary judgment is

the same as the standard for rendering judgment as a matter of



                                       6
law.'       Celotex Corp., 477 U.S. at 323.                    If the record taken as a

whole could not lead a rational trier of fact to find for the

non-moving party, there is no genuine issue for trial.

Matsushita, 475 U.S. at 597; see also Mississippi Prot. &

Advocacy Sys.,          929 F.2d at 1058.

                                                 IV.

                                             Analysis

A.      Tort Claims

        Defendant maintains that plaintiff's claims based on

fraudulent lien (Tex. Civ. Prac. & Rem. Code                           §   12.003), breach of

contract, and quiet title are barred by limitations. Ordinarily,

the court does not consider limitations at the motion to dismiss

stage. However, limitations is the subject of plaintiff's motion

for partial summary judgment and he has provided documents

pertinent to the issue.

        Plaintiff pleads that the lien against the property was

foreclosed on January 14, 2011. Doc. 12, , 15. Plaintiff knew and

believed at that time that defendant had breached the bankruptcy

plan, as he sent a demand letter saying that the note was no

longer in effect and the lien was to be removed.                             Id. at , 14. A

four-year limitations period applies to a fraudulent lien claim


        2
          ln Boeing Co. v. Shipman, 411 F.2d 365,374-75 (5th Cir. 1969) (en bane), the Fifth Circuit
explained the standard to be applied in determining whether the comt should enter judgment on motions
for directed verdict or for judgment notwithstanding the verdict.

                                                  7
such as this, breach of contract, and quiet title based on

voidable lien. Tex. Civ. Prac. & Rem. Code       §   16.004(a)   (West

1999); Vanderbilt Mortgage & Fin., Inc. v. Flores,         692 F.3d 358,

366 (5th Cir. 2012); Bryant v. CIT Grp./Consumer Fin., Inc., 303

F. Supp. 3d 515, 522-23   (S.D. Tex. 2018); Ford v. ExxonMobil

Chern. Co., 235 S.W.3d 615, 618   (Tex. 2007).

      Plaintiff argues that the lien against the property was void

not voidable such that the four-year limitations period does not

apply. Doc. 27 at 5. The documents supporting his motion for

partial summary judgment reflect that the parties intended and

expected that the terms of the notes would be amended, not that

the notes were or would become void. See, e.g., Doc. 22, Ex. C;

Ex. D; Ex. E.

      Defendant also argues that it owed no fiduciary duty to

plaintiff. The court agrees. English v. Fischer, 660 S.W.2d 521,

522   (Tex. 1983); Mfrs. Hanover Tr. Co. v. Kingston Investors

Corp., 819 S.W.2d 607 610   (Tex. App.-Houston [1st Dist.]        1991, no

writ) (relationship of borrower and lender is not a fiduciary

relationship) .

B.    Statutory Claims

      Plaintiff purports to assert a claim under section 53.160 of

the Texas Property Code. Chapter 53 of the Property Code applies

to mechanic's, contractor's, and materialman's liens and not to


                                  8
mortgage liens. Plaintiff has no cause of action under the cited

provision.

     Plaintiff also purports to assert claims under the Texas

Penal Code. Plaintiff does not have standing to pursue violations

of the criminal statutes. Clark v. Bank of Am., N.A., No. SA-13-

CA-281-FB, 2014 WL 12580443, at *3-4 (W.D. Tex. Mar. 20, 2014);

Purported Lien or Claim Against Yolanda Bond v. Barrett Daffin

Frappier Turner & Engel, LLP, No. G-12-188, 2013 WL 1619691, at

*10 (S.D. Tex. Mar. 22, 2013).

                                  v.
                                 Order

     The court ORDERS that defendant's motion to dismiss be, and

is hereby, granted, and that plaintiff's claims against defendant

be, and are hereby, dismissed with prejudice.

     The court ORDERS that plaintiff's motion for partial summary

judgment be, and is hereby, denied.

     SIGNED October 24, 2019.




                                  9
